COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joe Anthony Romero v. Kroger Company/ KrogerCo./aka Kroger
                          Texas L.P., Sedgwick Claims Management Services

Appellate case number:    01-12-00049-CV

Trial court case number: 10CV3689

Trial court:              212th District Court of Galveston County

       On December 28, 2012, appellant Joe Anthony Romero filed a brief in the above-
referenced appeal. The brief does not comply with Texas Rule of Appellate Procedure 38.1. See
TEX. R. APP. P. 38.1 (a)-(d), (f)-(i).

        Accordingly, the Clerk of this Court is directed to strike the brief. See TEX. R. APP. P.
38.9.

       Appellant’s brief is not yet due because the complete appellate record has not been filed.
See TEX. R. APP. P. 38.6(a). Once the record is complete, the Court will set a briefing schedule.
Any brief filed by appellant should comply with the Texas Rules of Appellate Procedure,
including, but not limited to, the requirement that appellant’s brief “must contain a clear and
concise argument for the contentions made, with appropriate citations to authorities and to the
record.” See TEX. R. APP. P. 38.1(i).

        It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: January 16, 2013